OWEN, Judge.
Petitioner seeks a writ of certiorari to review a final order of the Florida Real Estate Commission temporarily suspending his real estate salesman’s registration.
The Florida Real Estate Commission initiated the instant proceedings by filing a joint information against petitioner and his broker (who is not a party to this appeal). The information was in two counts. Count I alleged that petitioner was guilty of a breach of trust and misrepresentation in violation of Fla.Stat. § 475.25(1) (a) (1971); Count II alleged that petitioner’s broker was guilty of failing to deposit monies entrusted to him in a proper trust or escrow account in violation of Fla.Stat. § 475.25(1) (i) (1971). The record reflects that there was no amended information filed and that the action was tried on the understanding by all parties that the charges in Count I related exclusively to petitioner and that those in Count II related exclusively to his broker.
Incomprehensibly, the hearing examiner’s Recommended Order and the real estate commission’s Final Order both treat the charges contained in each count as relating to both defendants, with the net result of the proceedings below being an exoneration of the defendant-broker on both counts and an exoneration of defendant-salesman, petitioner, on Count I, but a finding of guilt as to Count II, which is accordingly the subject of this appeal. We find that this adjudication of guilt under Count II cannot be sustained because petitioner was never charged under this count.
The petition for certiorari is granted and the Florida Real Estate Commission is directed to vacate its final order adjudging the petitioner guilty of the charges in Count II and suspending his real estate salesman’s registration.
CERTIORARI GRANTED.
CROSS and DOWNEY, JJ., concur.